—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered April 4, 1997, convicting him of murder in the second degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s acquittal of the charge of criminal posses*644sion of a weapon in the second degree was not repugnant to his conviction for attempted robbery in the first degree, since the weapons count, as charged, contained an intent element not found in the robbery count (see, People v Williams, 255 AD2d 408; People v Ellerbee, 239 AD2d 430; People v Brown, 224 AD2d 226; People v Stitt, 201 AD2d 593).
The defendant’s remaining contention is without merit. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.